DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 2-3, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 06/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 05/04/2021, the Examiner rejected Claim 1 on the grounds of 35 USC 103 (Hiruta and Miyake) and 35 USC 112(b).  
In view of the amendments and arguments to Claim 1, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are direct to A hot-rolled steel sheet having a width that is in a range of from 1,200 mm to 2,300 mm, a thickness that is in a range of from 13 mm to 25.4 mm, a strength that is at least an API standard X65-grade strength, a longitudinal head end, and a longitudinal tail end, wherein: the hot-rolled steel sheet is cut in portions at the longitudinal head end and the longitudinal tail end after rough rolling, at least one of the longitudinal head end and the longitudinal tail end includes two widthwise end portions and a recessed portion at a widthwise center, the recessed portion is recessed inwards in a longitudinal direction with respect to the two widthwise end portions, in the longitudinal direction, a longitudinal height of each of the two widthwise end portions with respect to the recessed portion is in a range of from 20 mm to 295 mm, a sum of widths of the two widthwise end portions is in a range of from 1/4 to 1/2 of the width of the sheet, and the hot-rolled steel sheet is configured to be used in an unwound state after having been wound around a coil.  A search of 
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a hot steel sheet wherein: the hot-rolled steel sheet is cut in portions at the longitudinal head end and the longitudinal tail end after rough rolling, at least one of the longitudinal head end and the longitudinal tail end includes two widthwise end portions and a recessed portion at a widthwise center, the recessed portion is recessed inwards in a longitudinal direction with respect to the two widthwise end portions, in the longitudinal direction, a longitudinal height of each of the two widthwise end portions with respect to the recessed portion is in a range of from 20 mm to 295 mm, a sum of widths of the two widthwise end portions is in a range of from 1/4 to 1/2 of the width of the sheet.    Examiner notes that due to dependency to Claim 1, Claims 2-3 are also allowable.

In regards to Applicant’s Arguments filed on 08/30/2021, Applicant argues that as discussed in the interview, Miyake’s upset amount is not relevant to the claimed longitudinal height, which is asserted by the Applicant to be two different measurements and therefore not equal (Applicant’s Arguments, Pages 6-7).  Applicant adds that this is further supported with the submission of the Declaration, and additionally, that Miyake’s recess depth falls outside of the claimed range and thus teaches away from the claimed range, which are not cured by Hiruta (Applicant’s Arguments, Pages 7-8).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  As argued by the Applicant, Miyake’s upset amount as taught is not equitable to the claimed longitudinal height, as Miyake 
Therefore, Applicant has provided sufficient and proper evidence on the record to show that the teachings of the prior art, Miyake and Hiruta, would not have been prima facie obvious to one of ordinary skill in the art.  Thus, Applicant’s argument is persuasive.

Furthermore, it is noted that Japanese Patent Application No. JP 2017-552390, from which the instant application claims foreign priority, received a Decision to Grant a Patent on 06/25/2019 by the Japanese Patent Office, and that Korean Patent Application No. KR 2018-7011468, also in the same family, received a Written Decision on Registration on 02/03/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784